91 F.3d 134
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Douglas BRADLEY, a/k/a New York Dougie, Defendant-Appellant.
No. 95-5715.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 27, 1996.

Joseph Thomas Love, Jr., Charlottesville, Virginia, for Appellant.
Stephen Urban Baer, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Douglas Bradley appeals from the imposition of a ninety-month sentence for distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) (1988).  Bradley's attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one potentially meritorious issue--that certified copies of Bradley's prior convictions demonstrating the fact of prior legal representation should not have been considered by the sentencing court because Bradley did not learn of their existence in time to sufficiently investigate their validity.  Without these copies, the attorney argues, there would be no evidence that Bradley was represented on either of these convictions and therefore they could not have been used to increase his criminal history category under Burgett v. Texas, 389 U.S. 109 (1967).


2
During the sentencing hearing Bradley's counsel expressed a desire to have more time to investigate the certified copies of conviction but failed to specifically object to their admission.  Accordingly, as we discern no evidence of plain error, we hold that Bradley has waived review of this claim.  United States v. Olano, 507 U.S. 725 (1993).


3
In accordance with the requirements of Anders, we have examined the entire record in this case and find no other meritorious issues for appeal.  We therefore affirm Bradley's sentence and require that counsel inform Bradley, in writing, of his right to petition the Supreme Court of the United States for further review.  If Bradley requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move this Court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on Bradley.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED